Exhibit 10.79
EXECUTION COPY
AMENDMENT NO. 2
Dated as of April 10, 2008
to
SECURED CREDIT AGREEMENT
Dated as of October 5, 2007
          THIS AMENDMENT NO. 2 (“Amendment”) is made as of April 10, 2008 (the
“Effective Date”) by and among NetApp, Inc. (f/k/a Network Appliance, Inc.), a
Delaware corporation (the “Borrower”), the financial institutions listed on the
signature pages hereof and JPMorgan Chase Bank, National Association, as
Administrative Agent (the “Administrative Agent”), under that certain Credit
Agreement dated as of October 5, 2007 by and among the Borrower, the Lenders
from time to time party thereto and the Administrative Agent (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings given to them in the Credit Agreement.
          WHEREAS, the Borrower has requested that certain modifications be made
to the Credit Agreement;
          WHEREAS, the Borrower, the Lenders party hereto and the Administrative
Agent have agreed to amend the Credit Agreement on the terms and conditions set
forth herein;
          NOW, THEREFORE, in consideration of the premises set forth above, the
terms and conditions contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Borrower, the Lenders party hereto and the Administrative Agent hereby agree to
the following amendments to the Credit Agreement.
          1. Amendments to Credit Agreement. Effective as of the Effective Date
but subject to the satisfaction of the conditions precedent set forth in
Section 2 below, the Credit Agreement is hereby amended as follows:
          (a) The definition of “Consolidated EBITDA” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
     “Consolidated EBITDA” means, with reference to any period, the sum of the
following: (a) Consolidated Net Income for such period, plus (b) without
duplication and to the extent deducted from revenues in determining such
Consolidated Net Income, the sum of (i) Consolidated Interest Expense for such
period, (ii) expense for taxes paid or accrued during such period, (iii) all
amounts attributable to depreciation, (iv) amortization during such period,
(v) extraordinary non-cash charges incurred other than in the ordinary course of
business during such period, (vi) nonrecurring extraordinary non-cash
restructuring charges, (vii) share-based non-cash compensation expense, and
(viii) any non-cash charge with respect to the amortization of the value or cost
of any derivative instrument that is excluded from the definition of “Swap
Agreement” below by reason of clause (b) or clause (c) of the proviso at the end
of that definition, minus without duplication and to the extent included in
determining such Consolidated Net

 



--------------------------------------------------------------------------------



 



Income, (c) interest income, (d) extraordinary non-cash gains realized other
than in the ordinary course of business and (e) any cash payments made during
such period in respect of the item described in clause (vii) above subsequent to
the fiscal quarter in which the relevant share-based non-cash compensation
expense was incurred, all calculated for the Borrower and its Subsidiaries in
accordance with GAAP on a consolidated basis. For the purposes of calculating
Consolidated EBITDA for any period of four consecutive fiscal quarters (each, a
“Reference Period”), (i) if at any time during such Reference Period the
Borrower or any Subsidiary shall have made any Material Disposition, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period, and (ii) if during such
Reference Period the Borrower or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto as if such Material Acquisition occurred
on the first day of such Reference Period. As used in this definition, “Material
Acquisition” means any acquisition of property or series of related acquisitions
of property that (a) constitutes (i) assets comprising all or substantially all
or any significant portion of a business or operating unit of a business, or
(ii) all or substantially all of the common stock or other Equity Interests of a
Person, and (b) involves the payment of consideration by the Borrower and its
Subsidiaries in excess of $50,000,000; and “Material Disposition” means any
sale, transfer or disposition of property or series of related sales, transfers,
or dispositions of property that yields gross proceeds to the Borrower or any of
its Subsidiaries in excess of $50,000,000.
          (b) The definition of “Swap Agreement” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
     “Swap Agreement” means any agreement entered into for the primary purpose
of hedging or mitigating risk or speculation with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that the
following shall be excluded from this definition: (a) any of the foregoing
involving, or settled by reference to, Equity Interests of the Borrower and
entered into or issued in connection with compensatory arrangements for
directors, officers, employees or consultants of the Borrower or any of the
Subsidiaries, (b) any of the foregoing that is, or at the election of the issuer
may be, settled (after payment of any premium for any option or any prepayment
under any forward contract) through the issuance of Equity Interests of the
Borrower, and (c) any of the foregoing to the extent it constitutes a derivative
embedded in a convertible security issued by the Borrower that involves, or is
settled by reference to, Equity Interests of the Borrower (including, for
avoidance of doubt, “net share settled” convertible securities).
          2. Conditions of Effectiveness. The effectiveness of this Amendment is
subject to the conditions precedent that the Administrative Agent shall have
received (i) counterparts of this Amendment duly executed by the Borrower, the
Required Lenders and the Administrative Agent and (ii) evidence reasonably
satisfactory to it that the certain Credit Agreement dated as of November 2,
2007 by and among the Borrower, the lenders party thereto from time to time and
JPMorgan Chase Bank, National Association is amended on terms and conditions
substantially similar to this Amendment.
          3. Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows:

2



--------------------------------------------------------------------------------



 



          (a) This Amendment and the Credit Agreement as amended hereby
constitute legal, valid and binding obligations of the Borrower and are
enforceable against the Borrower in accordance with their terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
          (b) As of the date hereof and giving effect to the terms of this
Amendment, (i) no Default shall have occurred and be continuing and (ii) the
representations and warranties of the Borrower set forth in the Credit
Agreement, as amended hereby, are true and correct in all material respects as
of the date hereof, except to the extent such representation and warranty
specifically refers to an earlier date, in which case it was true and correct in
all material respects as of such earlier date.
          4. Reference to and Effect on the Credit Agreement.
          (a) Upon the effectiveness hereof, each reference to the Credit
Agreement in the Credit Agreement or any other Loan Document shall mean and be a
reference to the Credit Agreement as amended hereby.
          (b) Except as specifically amended above, the Credit Agreement and all
other documents, instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect and are hereby
ratified and confirmed.
          (c) The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Administrative
Agent or the Lenders, nor constitute a waiver of any provision of the Credit
Agreement or any other documents, instruments and agreements executed and/or
delivered in connection therewith.
          5. Governing Law. This Amendment shall be construed in accordance with
and governed by the law of the State of New York.
          6. Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
          7. Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.
[Signature Pages Follow]

3



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, this Amendment has been duly executed as of
the day and year first above written.

              NETAPP, INC. (f/k/a Network Appliance, Inc.),     as the Borrower
 
       
 
  By:   /s/ Ingemar Lanevi
 
       
 
  Name: Ingemar Lanevi
 
  Title: VP and Corporate Treasurer

Signature Page to Amendment No. 2 to
Secured Credit Agreement dated as of October 5, 2007
NetApp, Inc.

 



--------------------------------------------------------------------------------



 



              JPMORGAN CHASE BANK,     NATIONAL ASSOCIATION,     individually as
a Lender and as Administrative Agent
 
       
 
  By:   /s/ Anthony Galea
 
       
 
  Name: Anthony Galea
 
  Title: Vice President

Signature Page to Amendment No. 2 to
Secured Credit Agreement dated as of October 5, 2007
NetApp, Inc.

 